Proceeding pursuant to CPLR article 78 to review a determination of the respondent Superintendent of the Bedford Hills Correctional Facility, dated July 20, 1988, which, after a hearing, found the petitioner guilty of violating a disciplinary rule prohibiting possession or exchange of a controlled substance (7 NYCRR 270.1 [6], [14] [iv]) and imposed sanctions.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
*528The petitioner contends that the "Inmate Misbehavior Report” she received regarding the instant violation was insufficient and consequently failed to adequately notify her of the charges against her prior to the hearing. "The inmate has a right to advance[d] written notice of the claimed violation as well as a written statement by the fact finders as to the evidence relied on and the reasons for the disciplinary action” (Matter of Laureano v Kuhlmann, 75 NY2d 141, 146, citing Wolff v McDonnell, 418 US 539, 563-565). The record indicates that the petitioner received written notice of the particulars of the incident, a reference to the inmate rule book number and a brief description of the alleged rule violation as well as the date, time and place of the incident (see, 7 NYCRR 251-3.1). Accordingly, we find that this constituted adequate notice of the charge against her and afforded her an opportunity to prepare her defense (see, Wolff v McDonnell, supra; Matter of Laureano v Kuhlmann, supra).
Additionally, we find that substantial evidence in the record supports the determination of the superintendent finding the petitioner in violation of Disciplinary Rule 113.12, for possession of a controlled substance, namely marihuana (see, CPLR 7803 [4]; People ex rel. Vega v Smith, 66 NY2d 130, 133). Thompson, J. P., Eiber, Balletta and O’Brien, JJ., concur.